Name: Council Regulation (EC) NoÃ 679/2006 of 25 April 2006 amending Regulations (EEC) NoÃ 2771/75 and (EEC) NoÃ 2777/75 as regards the application of exceptional market support measures
 Type: Regulation
 Subject Matter: trade policy;  animal product;  agricultural policy
 Date Published: nan

 4.5.2006 EN Official Journal of the European Union L 119/1 COUNCIL REGULATION (EC) No 679/2006 of 25 April 2006 amending Regulations (EEC) No 2771/75 and (EEC) No 2777/75 as regards the application of exceptional market support measures THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Article 14 of Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (2) and Article 14 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultry meat (3) provide for the introduction of exceptional market support measures to take account of restrictions on free circulation caused by the application of measures to combat the spread of animal diseases. (2) These exceptional market support measures should be taken by the Commission and should be directly related to or consequent upon veterinary and health measures adopted by the Member States concerned to combat the spread of animal diseases. They should be taken at the request of the Member States in order to prevent serious disruption of the markets concerned. (3) Experience shows that serious market disturbances such as a significant drop in consumption or in prices may be attributed to a loss in consumer confidence due to public health, or animal health risks. (4) The exceptional market support measures laid down in Regulations (EEC) No 2771/75 and (EEC) No 2777/75 should therefore also cover market disturbances created by consumer behaviour in response to such animal or public health risks. (5) It should be clarified that veterinary or sanitary measures taken by Member States should be in conformity with Community law. (6) Regulations (EEC) No 2771/75 and (EEC) No 2777/75 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 14(1) and (2) of Regulation (EEC) No 2771/75 shall be replaced by the following: Article 14 1. Exceptional support measures for the affected market may be taken under the procedure referred to in Article 17(2) in order to take account: (a) of restrictions on free circulation that may result from the application of measures to combat the spread of animal diseases, or (b) of serious market disturbances directly attributed to a loss in consumer confidence due to public health, or animal health risks. These measures shall be taken at the request of the Member State(s) concerned. In the case of the restrictions on free circulation referred to in point (a) of this paragraph, exceptional measures may be taken only if the Member State(s) concerned has (have) taken the health and veterinary measures, in conformity with Community law, needed to stamp the disease out quickly and only to the extent and for the duration strictly necessary to support this market. 2. For exceptional measures as referred to in paragraph 1(a) which relate directly to health and veterinary measures, and for exceptional measures as referred to in paragraph 1(b) the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States. Article 2 Article 14(1) and (2) of Regulation (EEC) No 2777/75 shall be replaced by the following: Article 14 1. Exceptional support measures for the affected market may be taken under the procedure referred to in Article 17(2) in order to take account: (a) of restrictions on free circulation that may result from the application of measures to combat the spread of animal diseases, or (b) of serious market disturbances directly attributed to a loss in consumer confidence due to public health, or animal health risks. These measures shall be taken at the request of the Member State(s) concerned. In the case of the restrictions on free circulation referred to in point (a) of this paragraph, exceptional measures may be taken only if the Member State(s) concerned has (have) taken the health and veterinary measures, in conformity with Community law, needed to stamp the disease out quickly and only to the extent and for the duration strictly necessary to support this market. 2. For exceptional measures as referred to in paragraph 1(a) which relate directly to health and veterinary measures, and for exceptional measures as referred to in paragraph 1(b) the Community shall provide part-financing equivalent to 50 % of the expenditure borne by Member States. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 2006. For the Council The President J. PRÃ LL (1) Opinion of 6 April 2006 (not yet published in the Official Journal). (2) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (3) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 1913/2005.